

115 HR 1341 IH: Stop Foreign Donations Affecting Our Elections Act
U.S. House of Representatives
2017-03-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1341IN THE HOUSE OF REPRESENTATIVESMarch 2, 2017Mr. Gosar (for himself, Mr. Amodei, Mr. Babin, Mr. Barletta, Mr. Brooks of Alabama, Ms. Brownley of California, Mr. Capuano, Mrs. Comstock, Mr. Cooper, Mr. Duncan of South Carolina, Mr. Duncan of Tennessee, Miss González-Colón of Puerto Rico, Mr. Jones, Mr. LaMalfa, Mr. Lamborn, Mr. Newhouse, Mr. Pearce, Mr. Roskam, Ms. Sinema, Mr. Weber of Texas, Mr. Yoho, and Mr. Gohmert) introduced the following bill; which was referred to the Committee on House AdministrationA BILLTo amend the Federal Election Campaign Act of 1971 to prohibit the acceptance by political
			 committees of online contributions from certain unverified sources, and
			 for other purposes.
	
 1.Short titleThis Act may be cited as the Stop Foreign Donations Affecting Our Elections Act. 2.Requiring disclosure of credit verification value as condition of acceptance of online contributions to Federal election (a)In generalSection 302 of the Federal Election Campaign Act of 1971 (52 U.S.C. 30102) is amended by adding at the end the following:
				
					(j)
 (1)No political committee shall accept any Internet credit card contribution unless— (A)the individual or entity making such contribution is required, at the time such individual makes such contribution, to disclose the credit verification value of such credit card; and
							(B)
 (i)the billing address associated with such credit card is located in the United States; or (ii)in the case of a contribution made by an individual who is a United States citizen living outside of the United States, the individual provides the committee with the United States mailing address the individual uses for voter registration purposes.
 (2)Notwithstanding subsection (b) or (c), in the case of an Internet credit card contribution— (A)no later than 10 days after receiving the contribution, the person who receives the contribution shall forward to the treasurer such contribution, the name and address of the person making the contribution, and the date of receipt; and
 (B)the treasurer of a political committee shall keep an account of the name and address of any person making any such contribution, together with the date and amount of such contribution by any person.
 (3)In this subsection, the term Internet credit card contribution means a contribution that— (A)is made using a credit card; and
 (B)is received through an Internet website.. (b)Effective DateThe amendment made by subsection (a) shall apply with respect to contributions made after the expiration of the 180-day period which begins on the date of the enactment of this Act.
			